Citation Nr: 1710203	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of disability rating for the service-connected degenerative joint disease, residual left knee injury, with limited extension, from 50 percent to 10 percent, was proper.

2.  Entitlement to a disability rating greater than 30 percent for service-connected total left knee replacement, from February 1, 2012, to February 21, 2012, and from May 1, 2012, to August 26, 2012; and greater than 60 percent from August 27, 2012. 


REPRESENTATION

Appellant represented by:	Christopher Loiacaono, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1979 to November 1979 and from September 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that reduced a 50 percent disability rating for the Veteran's service-connected degenerative joint disease, residual left knee injury, with limited extension, to 10 percent, effective as of October 1, 2009.  The Veteran timely expressed disagreement with the reduction and perfected a substantive appeal.

It is noted that during the pendency of this appeal, in April 2011, the RO increased the disability rating for the left knee disability to 100 percent, as a result of left total knee replacement surgery, effective as of December 30, 2010, and to 30 percent as of February 1, 2012.  Thereafter, in March 2016, the RO awarded an additional temporary total disability rating for the left knee disability from February 22, 2012, through May 1, 2012, based upon the need for surgical convalescence.  The RO also assigned a 60 percent disability rating, effective as of August 27, 2012.

The Veteran had requested to be scheduled for a hearing before a Veterans Law Judge.  However, in correspondence received in April 2016, the Veteran's representative indicated that she no longer wished to testify at a Board hearing.  The Board therefore finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  



FINDINGS OF FACT

1.  Service connection for the Veteran's residuals of left knee injury, status post anterior cruciate ligament reconstructions and partial lateral meniscectomy, was granted by rating action dated in July 2001, at which time an initial 10 percent disability rating was assigned effective as of August 1, 2001.

2.  In April 2005, the RO, in pertinent part, granted separate service connection for degenerative joint disease, residual left knee injury with limited extension, assigning a 50 percent disability rating effective as of September 23, 2004.

3.  Following June 2007 and December 2008 VA examinations, in January 2009, the RO proposed to reduce the rating for the service-connected degenerative joint disease, residual left knee injury with limited extension, from 50 percent to 10 percent.  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105 (e) by letter dated February 9, 2009. 

4.  By rating action dated in June 2009, the RO implemented a reduction to 10 percent for the service-connected left knee disability, effective October 1, 2009. Notice of the reduction was sent to the Veteran on June 30, 2009. 

5.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected left knee disability as the findings of the VA examinations were inadequate; there was no showing that Veteran's disability had been manifested by sustained improvement such that she no longer met the criteria for a 50 percent disability rating.

6.  From February 1, 2012, to February 21, 2012, and from May 1, 2012, forward, the Veteran's left knee disability was manifested by chronic residuals with severe painful motion or weakness in the affected extremity.




CONCLUSIONS OF LAW

1.  The reduction of the 50 percent disability rating to a 10 percent disability rating for service-connected degenerative joint disease, residual left knee injury with limited extension, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5239 (2016).

2.  From February 1, 2012, to February 21, 2012, and from May 1, 2012, forward, the criteria for a 60 percent disability rating for the service-connected total left knee replacement are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
In various correspondence of record, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on her own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on her employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that she could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Regarding the Veteran's claim for restoration of benefits, the notice provisions pertaining to a rating reduction are governed by 38 C.F.R. § 3.105 and will be discussed below. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reduction of Disability Rating For Degenerative Joint Disease of the Left Knee

The Veteran asserts that her left knee disability had not improved since the establishment of service connection in July 2001, but rather had continued to worsen such that a total left knee replacement was ultimately necessitated.

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2016).  In the advance written notice, the beneficiary will be informed of the right to a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105 (i)(1) (2016). 

The record reflects that in a February 2009 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for her degenerative joint disease, residual left knee injury with limited extension, from 50 percent to 10 percent.  She was additionally notified that she had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if she did not respond within those 60 days, her disability rating would be reduced. 

Following notice, the Veteran replied in April 2009 requesting a hearing, and suggesting that the VA examiners that had conducted the examinations on which the reduction was based had not been impartial.  It was suggested that during the examination, she was only allowed to reply to questions with "yes or no" answers rather than provide explanations.  She added that the VA examiner had told her that she had no pain, contrary to what she was actually experiencing.  She also reported that her symptoms absolutely caused a problem with her employment, and that she was wearing knee braces and taking injections.

In support of her claim, the Veteran also submitted a letter from her employer at the Department of the Army, dated April 2009, that reiterated she had been having problems with her knees during the past year during duty times at her place of employment in an Equipment Checkout Center.  It was indicated that within the last six months, the problem had become so acute that she had been assigned duties that limited her activities.  She was unable to stand, walk, or stoop for extended periods of time.  Her knee pain would intensify during the day, sometimes requiring her to leave work.  Her knees would swell to the point that it would be visible to anyone looking at her; at which time she would be asked to leave the job place until the swelling was relieved or she could walk without pain.

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 (e) for reducing the Veteran's disability rating by notifying her of her rights and giving her an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are to be afforded greater 
protections.  38 C.F.R. § 3.344 (a)(b) (2016).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 (c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2016). 

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a),(b) (2016); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, the 50 percent disability rating for degenerative joint disease, residual left knee injury with limited extension was in effect for at least five years, from September 23, 2004, to October 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b) are applicable.  38 C.F.R. § 3.344 (c)(2016). The question is, thus, whether a review of the entire record, reflects material improvement that was reasonably certain to continue under the ordinary conditions of life.

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, if the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's left knee disability, in pertinent part, was rated under 38 C.F.R. § 4.71a , Diagnostic Code 5261.  Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; extension limited to 15 degrees warrants a 20 percent disability rating; extension that is limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension that is limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Additionally, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent disability ratings are combined, not added, under Diagnostic Code 5003.

The Veteran was awarded service connection for residuals of left knee injury, status post anterior cruciate ligament reconstructions and partial lateral meniscectomy, by rating action dated in July 2001, at which time an initial 10 percent disability rating was assigned effective as of August 1, 2001.  In April 2005, the RO, in pertinent part, granted separate service connection for degenerative joint disease, residual left knee injury with limited extension, assigning a 50 percent disability rating effective as of September 23, 2004.

At the time of the April 2005 rating decision, the evidence of record included a VA examination report dated in October 2004 that had shown left knee range of motion from 50 degrees to 90 degrees. 

Following the April 2005 rating action, the Veteran was scheduled for routine future medical evaluations of her service-connected left knee disability in June 2007 and December 2008.

A VA examination report dated in June 2007 shows that that Veteran exhibited diffuse left knee tenderness with extension of minus five degrees.  There was reduction of extension of the left knee by five degrees following repetitive use.  The diagnosis was degenerative joint disease with residuals of left knee injury with anterior cruciate ligament reconstruction and partial lateral meniscectomy.  She was unable to squat, bend on a regular basis, do any heavy lifting, and sit or stand for prolonged periods of time.

A VA examination report dated in December 2008 shows that that Veteran was noted to have had a history of seven surgeries on the left knee.  The Veteran endorsed left knee pain with weakness, stiffness, redness, instability, locking, and lack of endurance, which she treated with pain medication.  She would experience increased pain with prolonged walking lasting five hours that would ease with rest.  She would also use a cane and a knee brace.  Physical examination was said to reveal full extension of zero degrees.  There was pain noted from 40 degrees to zero on extension.  

By rating action dated in June 2009, the Veteran's 50 percent disability rating 
for her degenerative joint disease, residual left knee injury with limited extension was reduced to 10 percent, effective as of October 1, 2009.  The RO determined that the findings of the June 2007 and December 2008 VA examinations did not show that the Veteran continued to meet the criteria for a 50 percent disability rating.

However, as indicated above, the Veteran's employer in April 2009 established that she had been continued to experience knee problems during the preceding year that would become so acute that she had been assigned duties that limited her activities.  She was unable to stand, walk, or stoop for extended periods of time.  Her knee pain would intensify during the day, sometimes requiring her to leave work.  Her knees would swell to the point that it would be visible to anyone looking at her; at which time she would be asked to leave the job place until the swelling was relieved or she could walk without pain.

Thereafter, private medical records from Scott and White show that the Veteran's left knee symptoms continue to deteriorate such that she underwent total left knee arthroplasty due to post-traumatic arthritis of the left knee in December 2010.  

Having considered the evidence of record in this case, the Board finds that the reduction to a 10 percent rating was not proper.  In this regard, while the June 2007 and December 2008 VA examination reports did not show limitation of extension to the degree necessary for the assignment of a 50 percent disability rating on those dates, the examinations did show ongoing left knee tenderness with reduced extension following repetitive motion; an ongoing inability to squat, bend, lift, sit or stand for prolonged periods of time; ongoing pain with weakness, stiffness, redness, instability, locking, and lack of endurance; ongoing use of pain medication, knee brace and cane; and pain on motion from 40 degrees to zero on extension.  

Moreover, in Mitchell, the Court has held that an examination is inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Moreover, the VA examination reports did not address the possible effects of functional loss due to decreased or abnormal excursion, strength, speed, coordination, or endurance; as well as less or more movement than normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing.  As such, the Board finds that the findings of the June 2007 and December 2008 VA examination reports were not adequate to reduce the rating, and thus, are of limited probative value in determining whether the Veteran had experienced improvement in her disability.  The Veteran's employer endorsed ongoing symptoms required reduced activity at work; and her symptoms continued to deteriorate to the degree that knee replacement surgery was ultimately required.  In light of the foregoing, the Board finds that the June 2007 and December 2008 VA examination reports did not reflect improvement in the Veteran's disability so as to warrant a reduction of her assigned disability rating. 

As the findings of the June 2007 and December 2008 VA examination reports did not reflect the complete picture regarding functional losses due to pain, the June 2009 reduction of the disability rating for the service-connected degenerative joint disease, residual left knee injury with limited extension, from 50 percent to 10 percent was not proper.  Therefore, restoration of the 50 percent disability rating, effective October 1, 2009, to December 30, 2010, is warranted.

Total Left Knee Replacement from 
February 1, 2012, to February 21, 2012, and from August 27, 2012

As indicated above, the Veteran underwent total left knee arthroplasty due to post-traumatic arthritis of the left knee in December 2010.  As a result, her left knee disability was rated as 100 percent disabling from December 30, 2010, until January 21, 2012.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating is assigned for one year following the implantation of a prosthesis.  The 100 percent disability rating in this case was assigned for 13 months following the prosthetic replacement of the left knee joint.
Following the one year post-surgical period, a 60 percent disability rating may be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id.

Following the one year post-surgical period, the RO assigned a 30 percent disability rating under Diagnostic Code 5055, for the left knee disability, for the period from February 1, 2012, to February 22, 2012.  Private outpatient treatment records from Scott and White, dated following the left knee replacement surgery, along with VA outpatient treatment records, all had shown that the Veteran ambulated with the assistance of a walker following surgery, and that while she would experience pain, she would undergo a home exercise regimen to help strengthen the knee.  VA and private outpatient treatment records show that, during the course of recovery, two screws inserted as part of the knee replacement prosthetic began to loosen, resulting in ongoing pain and discomfort.  This required the need for a surgical procedure to remove some of the left knee replacement hardware on February 22, 2012.

Following the February 22, 2012, surgical procedure to remove the knee replacement surgery hardware, the Veteran was awarded a temporary period of a 100 percent disability rating from February 22, 2012 (the date of surgery) through May 1, 2012 (the first day of the month following six weeks or approximately two months of convalescence) under 38 C.F.R. § 4.30.  Thereafter, the prior 30 percent disability rating was assigned effective as of May 1, 2012.

A VA examination report dated August 27, 2012, shows that the it was indicated that the Veteran reported that as a result of her ongoing pain, she was to be meeting with an orthopedic surgeon about removing the total knee and using a different kind of total knee.  She advocated experiencing constant pain in the left knee, requiring the use of six to 10 pain tablets per day.  She also continued receiving injections into her right knee every three months.  Left knee extension was to 10 degrees with pain at zero degrees, and flexion to 85 degrees with pain at 65 degrees.  Following repetitive use, there was less movement, weakened movement, pain, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  She was said to have frequent episodes of joint pain.  She was noted to have chronic residuals consisting of severe painful motion or weakness. 

Having carefully considered the medical evidence of record from the period from February 1, 2012, to February 22, 2012, and from May 1, 2012, the Board finds that the evidence of record does not suggest that the Veteran's left knee surgery had been successful, but rather had resulted in hardware coming apart necessitating additional surgery.  On VA examination, the Veteran was said to have experienced chronic residuals of severe painful motion or weakness.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability most closely approximates the criteria for the assignment of a 60 percent disability rating for the period from February 1, 2012, to February 21, 2012, and from May 1, 2012, forward, under Diagnostic Code 5055.

The Veteran is competent to describe the symptoms that she personally experiences, and the Board finds her statements as to the extent of the severity of her disability to be consistent over the course of this appeal, and therefore, credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran is not entitled to a schedular disability rating in excess of 60 percent.  As stated above, a 100 percent rating will be assigned for one year following the prosthetic replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055. The Veteran's left knee surgery occurred in 2010, thus, a 100 percent disability rating is not for application.  As a result of convalescence, the Veteran has actually been assigned additional periods of a 100 percent disability rating as discussed above.

Moreover, a disability rating greater than 60 percent is not available for the residuals of the prosthetic replacement of a knee joint because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Additionally, as 60 percent is the maximum disability rating one can receive under the amputation rule, no higher disability rating is available and a discussion of ratings under other potentially applicable Diagnostic Codes is not warranted.  As such, the Veteran is entitled to a 60 percent disability rating, but no more, for her service-connected left total knee replacement from February 1, 2012, to February 21, 2012, and from May 1, 2012, forward.

Extra-Schedular Consideration

VA must refer a claim for consideration of an extra-schedular rating where a Veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2016).  The threshold element for an extra-schedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  The Veteran's left knee disability is manifested by pain, stiffness, and limitation of motion.  These manifestations are contemplated in the applicable rating criteria, which rate on the basis of pain, weakness, limitation of motion and functional loss.  The Board does not find that the Veteran has described other effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, her description of her symptomatology is consistent with the degree of disability addressed by the rating criteria.  Moreover, as a result of this decision, the left knee disability has been awarded an increased disability rating of 60 percent from February 1, 2012, to February 21, 2012, and from May 1, 2012, forward.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

The appeal for restoration of a 50 percent rating service-connected degenerative joint disease, residual left knee injury with limited extension, from October 1, 2009, to December 30, 2010, is granted.

A 60 percent disability rating, but no more, for service-connected total left knee replacement, for the period from February 1, 2012, to February 21, 2012, and from May 1, 2012, forward, is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


